                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ROBERT VITO and              :                   CIVIL ACTION
UNEQUAL TECHNOLOGIES COMPANY :
                             :
      v.                     :
                             :
RSUI INDEMNITY COMPANY       :                   NO. 19-1941

                                      ORDER

      NOW, this 27th day of January, 2020, upon consideration of the Motion for

Judgment on the Pleadings of Defendant RSUI Indemnity Company (Document No. 15),

the response to the motion and the reply, it is ORDERED that the motion is DENIED.




                                             /s/ Timothy J. Savage
                                             TIMOTHY J. SAVAGE, J.
